 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9   U.S. BANK NATIONAL                                  Case No.: 19-CV-2248-CAB-MSB
     ASSOCIATION, AS TRUSTEE FOR
10
     HARBORVIEW MORTGAGE LOAN
11   TRUST 2005-8, MORTGAGE LOAN                         ORDER OF REMAND TO STATE
     PASS-THROUGH CERTIFICATES,                          COURT
12
     SERIES 2005-8, ITS ASSIGNEES
13   AND/OR SUCCESSORS,
                                                         [Doc. No. 1]
14                                      Plaintiff,
15   v.
16   SALEM SOMO,
17                                    Defendant.
18
19         On December 27, 2018, Plaintiff filed a second amended complaint for unlawful
20   detainer against Defendant Salem Somo in the Superior Court of the State of California,
21   County of San Diego. [Doc. No. 1-2.] On November 25, 2019, Somo, proceeding pro se,
22   removed the action to this court. [Doc. No. 1.] After reviewing the notice of removal and
23   the underlying complaint, the Court finds that the Court lacks subject matter jurisdiction
24   over this case. Accordingly, the Court REMANDS this action to state court.
25         A suit filed in state court may be removed to federal court by the defendant or
26   defendants if the federal court would have had original subject matter jurisdiction over that
27   suit. 28 U.S.C. § 1441(a); Moore-Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1243
28   (9th Cir. 2009). On the other hand, “[i]f at any time before final judgment it appears that
                                                     1
                                                                               19-CV-2248-CAB-MSB
 1   the district court lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C.
 2   § 1447(c); see also Kelton Arms Condo. Owners Ass’n, Inc. v. Homestead Ins. Co., 346
 3   F.3d 1190, 1192 (9th Cir. 2003) (“Subject matter jurisdiction may not be waived, and,
 4   indeed, we have held that the district court must remand if it lacks jurisdiction.”). The
 5   Court may remand sua sponte or on motion of a party. See Snell v. Cleveland, Inc., 316
 6   F.3d 822, 826 (9th Cir. 2002) (“Federal Rule of Civil Procedure 12(h)(3) provides that a
 7   court may raise the question of subject matter jurisdiction, sua sponte, at any time during
 8   the pendency of the action . . . .”). “The defendant bears the burden of establishing that
 9   removal was proper.” Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d
10   1083, 1087 (9th Cir. 2009). “The removal statute is strictly construed, and any doubt about
11   the right of removal requires resolution in favor of remand.” Moore-Thomas, 553 F.3d at
12   1244.
13           Generally, subject matter jurisdiction is based on the presence of a federal question,
14   see 28 U.S.C. § 1331, or on complete diversity between the parties, see 28 U.S.C. § 1332.
15   “The presence or absence of federal-question jurisdiction is governed by the ‘well-pleaded
16   complaint rule,’ which provides that federal jurisdiction exists only when a federal question
17   is presented on the face of the plaintiff’s properly pleaded complaint.” Caterpillar Inc. v.
18   Williams, 482 U.S. 386, 392 (1987). The complaint must establish “either that federal law
19   creates the cause of action or that the plaintiff’s right to relief necessarily depends on
20   resolution of a substantial question of federal law.” Franchise Tax Bd. v. Constr. Laborers
21   Vacation Trust, 463 U.S. 1, 27-28 (1983).
22           Here, federal question jurisdiction is absent because no “federal question is
23   presented on the face of plaintiff’s properly pleaded complaint.” Caterpillar, 482 U.S. at
24   392. Plaintiff’s complaint asserts a single claim for unlawful detainer, a cause of action
25   that is purely a matter of state law. See Muhammad v. N. Richmond Senior Hous., Inc.,
26   No. 15-CV-00629-WHO, 2015 WL 1154209, at *2 (N.D. Cal. Mar. 13, 2015) (“California
27   federal courts have repeatedly held that unlawful detainer cases brought under California’s
28   unlawful detainer statute do not raise federal questions.”); Fed. Nat’l. Mortg. Ass’n v.
                                                    2
                                                                                19-CV-2248-CAB-MSB
 1   Enshiwat, No. 12-631 CAS (CWx), 2012 WL 683106, at *1 (C.D. Cal. Mar. 2, 2012)
 2   (“Unlawful detainer actions are strictly within the province of state court.”) (quotations
 3   omitted). Accordingly, the face of the complaint does not present a federal question
 4   justifying removal.
 5         Nor is there diversity jurisdiction.        For a federal court to exercise diversity
 6   jurisdiction, the amount in controversy must exceed $75,000. See 28 U.S.C. § 1332(a).
 7   Plaintiff’s complaint explicitly states that it seeks limited civil damages totaling less than
 8   $10,000. Thus, diversity jurisdiction is lacking as well.
 9         In the notice of removal, Somo alleges that Plaintiff’s claim is based upon a notice
10   which expressly references and incorporates a federal statute, Protecting Tenants at
11   Foreclosure Act of 2009, 12 U.S.C. § 5201 (“PTFA”). [Doc. No. 1 at 2–3.] However, a
12   review of the state court complaint in this case shows that Plaintiff alleges a single cause
13   of action for unlawful detainer under California state law and does not invoke the PTFA.
14         Moreover, “the PTFA expired on December 31, 2014.” Fairview Tasman LLC v.
15   Young, No. 15cv5493-LHK, 2016 WL 199060, at *2 (N.D. Cal. Jan. 18, 2016) (citing
16   Dodd-Frank Wall Street Reform and Consumer Protection Act, Pub. L. No. 111-203, 124
17   Stat. 1376, 2204 (2010) (setting date of expiration)); see also Franks v. Franks, No.
18   17cv893-CAB-AGS, 2017 WL 1735169, at *2 (S.D. Cal. May 4, 2017). Here, the unlawful
19   detainer action was filed on December 27, 2018, and there is no indication that any of the
20   facts constituting the unlawful detainer action occurred prior to December 31, 2014.
21         Finally, the PTFA does not create a cause of action for a tenant. Logan v. U.S. Bank
22   Nat’l Ass’n, 722 F.3d 1163, 1169 (9th Cir. 2013). In Logan, the court analyzed the
23   Congressional record to determine that Congress showed no implicit or explicit intent to
24   create a cause of action under the PTFA. Id.; see also Nativi v. Deutsche Bank Nat’l Trust
25   Co., No. 09-06096 PVT, 2010 WL 2179885 (N.D. Cal. May 26, 2010). The Ninth Circuit
26   held that the PTFA neither explicitly nor implicitly creates a cause of action, but instead
27   explained that the PTFA is a defense in California state eviction proceedings. Logan, 722
28   F.3d at 1173. Therefore, the PTFA does not create a cause of action that could have
                                                   3
                                                                                19-CV-2248-CAB-MSB
 1   originally been brought in federal court, and as a defense, it is insufficient to confer subject
 2   matter jurisdiction. See Caterpillar Inc., 482 U.S. at 393 (“[A] case may not be removed
 3   to federal court on the basis of a federal defense.”). Accordingly, Somo’s assertion of
 4   federal subject matter jurisdiction is without merit, and Plaintiff’s state unlawful detainer
 5   claim is not removable.
 6         Based on the foregoing, the Court lacks subject matter jurisdiction over this matter
 7   and REMANDS the case to San Diego County Superior Court. The Early Neutral
 8   Evaluation Conference [Doc. No. 4] is hereby VACATED.
 9         It is SO ORDERED.
10   Dated: November 26, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    4
                                                                                  19-CV-2248-CAB-MSB
